Title: To John Adams from Francis Moore, 18 November 1800
From: Moore, Francis
To: Adams, John



Most Worthy Sir
Cambridge 18th. Novr. 1800

From the candid reception my son received from you, & from a supposition that business of greater importance than mine, might have so occupyed your mind, that my request for the favour of an employment, in some place at your disposal, has escaped your memory; I am led so far to presume on your goodness, as again to remind you of my unhappy situation. Although I have long strove by every lawful mean, to extricate myself from this most distressing condition, I still remain the sport of inauspicious fortune. Pardon my presumption Sir—in saying my whole dependence as things are now circumstanced, rests upon your present benefactions: If I can derive no relief from your patronage, I have no alternative, but must protract a life of misery—inconsoleable. One line in answer, from your secretary, to inform me if there is a prospect of an employment for me, or not, will confer the highest on yours with due respect—

Francis Moore—